Name: 67/446/EEC: 67/30/Euratom: Decision of the representatives of the Governments of the Member States on the provisional location of certain Institutions and departments of the Communities
 Type: Decision
 Subject Matter: organisation of work and working conditions;  EU institutions and European civil service
 Date Published: 1967-07-13

 Avis juridique important|41967D044667/446/EEC: 67/30/Euratom: Decision of the representatives of the Governments of the Member States on the provisional location of certain Institutions and departments of the Communities Official Journal 152 , 13/07/1967 P. 0018 - 0020 Finnish special edition: Chapter 1 Volume 1 P. 0033 Swedish special edition: Chapter 1 Volume 1 P. 0033 ++++THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES , HAVING REGARD TO ARTICLE 37 OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , CONSIDERING THAT IT IS APPROPRIATE , AT THE TIME OF SETTING UP A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , IN ORDER TO SETTLE CERTAIN PROBLEMS PECULIAR TO THE GRAND DUCHY OF LUXEMBOURG , TO DESIGNATE LUXEMBOURG AS THE PROVISIONAL PLACE OF WORK OF CERTAIN INSTITUTIONS AND DEPARTMENTS , WITHOUT PREJUDICE TO THE APPLICATION OF ARTICLE 77 OF THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , ARTICLE 216 OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , ARTICLE 189 OF THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY AND OF THE SECOND PARAGRAPH OF ARTICLE 1 OF THE PROTOCOL ON THE STATUTE OF THE EUROPEAN INVESTMENT BANK HAVE DECIDED : ARTICLE 1 LUXEMBOURG , BRUSSELS AND STRASBOURG SHALL REMAIN THE PROVISIONAL PLACES OF WORK OF THE INSTITUTIONS OF THE COMMUNITIES . ARTICLE 2 DURING THE MONTHS OF APRIL , JUNE AND OCTOBER , THE COUNCIL SHALL HOLD ITS SESSIONS IN LUXEMBOURG . ARTICLE 3 THE COURT OF JUSTICE SHALL REMAIN IN LUXEMBOURG . THERE SHALL ALSO BE LOCATED IN LUXEMBOURG THE JUDICIAL AND QUASI-JUDICIAL BODIES , INCLUDING THOSE COMPETENT TO APPLY THE RULES ON COMPETITION , ALREADY EXISTING OR YET TO BE SET UP PURSUANT TO THE TREATIES ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , THE EUROPEAN ECONOMIC COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY , OR TO CONVENTIONS CONCLUDED WITHIN THE FRAMEWORK OF THE COMMUNITIES , WHETHER BETWEEN MEMBER STATES OR WITH THIRD COUNTRIES . ARTICLE 4 THE GENERAL SECRETARIAT OF THE ASSEMBLY AND ITS DEPARTMENTS SHALL REMAIN IN LUXEMBOURG . ARTICLE 5 THE EUROPEAN INVESTMENT BANK SHALL BE LOCATED IN LUXEMBOURG , WHERE ITS GOVERNING BODIES SHALL MEET AND ALL ITS ACTIVITIES SHALL BE CARRIED ON . THIS PROVISION RELATES IN PARTICULAR TO THE DEVELOPMENT OF ITS PRESENT ACTIVITIES , ESPECIALLY THOSE MENTIONED IN ARTICLE 130 OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , TO THE POSSIBLE EXTENSION OF THOSE ACTIVITIES TO OTHER FIELDS AND TO SUCH NEW TASKS AS MAY BE ASSIGNED TO THE BANK . AN OFFICE FOR LIAISON BETWEEN THE COMMISSION AND THE EUROPEAN INVESTMENT BANK SHALL BE LOCATED IN LUXEMBOURG , WITH THE PARTICULAR TASK OF FACILITATING THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND . ARTICLE 6 THE MONETARY COMMITTEE SHALL MEET IN LUXEMBOURG AND IN BRUSSELS . ARTICLE 7 THE FINANCIAL DEPARTMENTS OF THE EUROPEAN COAL AND STEEL COMMUNITY SHALL BE LOCATED IN LUXEMBOURG . THESE COMPRISE THE DIRECTORATE-GENERAL FOR CREDIT AND INVESTMENTS , THE DEPARTMENT RESPONSIBLE FOR COLLECTING THE LEVY AND THE ACCOUNTS DEPARTMENTS ATTACHED THERETO . ARTICLE 8 AN OFFICIAL PUBLICATIONS OFFICE OF THE EUROPEAN COMMUNITIES WITH A JOINT SALES OFFICE AND A MEDIUM - AND LONG-TERM TRANSLATION SERVICE ATTACHED SHALL BE LOCATED IN LUXEMBOURG . ARTICLE 9 FURTHER , THE FOLLOWING DEPARTMENTS OF THE COMMISSION SHALL BE LOCATED IN LUXEMBOURG : ( A ) THE STATISTICAL OFFICE AND THE DATA-PROCESSING DEPARTMENT ; ( B ) THE HYGIENE AND INDUSTRIAL SAFETY DEPARTMENTS OF THE EUROPEAN ECONOMIC COMMUNITY AND OF THE EUROPEAN COAL AND STEEL COMMUNITY ; ( C ) THE DIRECTORATE-GENERAL FOR THE DISSEMINATION OF INFORMATION , THE DIRECTORATE FOR HEALTH PROTECTION AND THE DIRECTORATE FOR SAFEGUARDS OF THE EUROPEAN ATOMIC ENERGY COMMUNITY ; AND THE APPROPRIATE ADMINISTRATIVE AND TECHNICAL INFRASTRUCTURE . ARTICLE 10 THE GOVERNMENTS OF THE MEMBER STATES ARE WILLING TO LOCATE IN LUXEMBOURG , OR TO TRANSFER THERETO , OTHER COMMUNITY BODIES AND DEPARTMENTS , PARTICULARLY THOSE CONCERNED WITH FINANCE , PROVIDED THAT THEIR PROPER FUNCTIONING CAN BE ENSURED . TO THIS END , THEY REQUEST THE COMMISSION TO PRESENT TO THEM ANNUALLY A REPORT ON THE CURRENT SITUATION CONCERNING THE LOCATION OF COMMUNITY BODIES AND DEPARTMENTS AND ON THE POSSIBILITY OF TAKING NEW STEPS TO GIVE EFFECT TO THIS PROVISION , ACCOUNT BEING TAKEN OF THE NEED TO ENSURE THE PROPER FUNCTIOM OF THE COMMUNITIES . ARTICLE 11 IN ORDER TO ENSURE THE PROPER FUNCTIONING OF THE EUROPEAN COAL AND STEEL COMMUNITY , THE COMMISSION IS REQUESTED TO TRANSFER THE VARIOUS DEPARTMENTS IN A GRADUAL AND COORDINATED MANNER , TRANSFERRING LAST THE DEPARTMENTS WHICH MANAGE THE COAL AND STEEL MARKETS . ARTICLE 12 SUBJECT TO THE PRECEDING PROVISIONS , THIS DECISION SHALL NOT AFFECT THE PROVISIONAL PLACES OF WORK OF THE INSTITUTIONS AND DEPARTMENTS OF THE EUROPEAN COMMUNITIES , AS DETERMINED BY PREVIOUS DECISIONS OF THE GOVERNMENTS , NOR THE REGROUPING OF DEPARTMENTS OCCASIONED BY THE ESTABLISHING OF A SINGLE COUNCIL AND A SINGLE COMMISSION . ARTICLE 13 THIS DECISION SHALL ENTER INTO FORCE ON THE SAME DATE AS THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES .